Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4923   Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                       Case No. 07-20309
                                          Honorable Victoria A. Roberts
 CORDELL SAIN,

      Defendant.
 _______________________________/

                ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE [ECF No. 389]

 I.    INTRODUCTION

       This matter is before the Court on Cordell Sain’s motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). He asks the

 Court to grant him a compassionate release because his chronic kidney

 disease, asthma, and chronic obstructive pulmonary disease (“COPD”)

 make him particularly vulnerable to the COVID-19 pandemic.

       The Court held a video hearing on the motion on October 6, 2020.

 Counsel appeared by video; Sain and his mother and stepfather – Ann and

 Larry Douglass – appeared via telephone. Sain consented to proceed in

 this manner.

       The Court GRANTS Sain’s motion [ECF No. 389].
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4924   Page 2 of 16




 II.   BACKGROUND

       In January 2009, a jury found Sain guilty of two drug trafficking

 offenses: (1) Conspiracy to Possess with Intent to Distribute and to

 Distribute Marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and (2)

 Possession with Intent to Distribute Marijuana in violation of 21 U.S.C. §

 841(a)(1) and 18 U.S.C. § 2 (aiding and abetting). The jury found Sain

 responsible for over one ton of marijuana.

       The Court sentenced Sain to 240 months in prison followed by 10

 years of supervised release; 240 months was the mandatory statutory

 minimum sentence due to a sentencing enhancement for being a second-

 time drug offender under 21 U.S.C. § 851. Sain began serving his

 sentence on November 10, 2008. Including credit for time served pending

 trial, Sain has served over 154 months (12 years, 10 months) of his

 sentence. His projected release date is June 15, 2025. Using that date,

 Sain has served approximately 73 percent of his sentence.

       Sain is 47 years old with underlying medical conditions of asthma and

 chronic kidney disease. Sain alleges that he also has COPD, but his

 medical records do not support this. Sain is housed at the federal prison

 camp at the United States Penitentiary in Atlanta (“USP Atlanta”). Per the

 Bureau of Prisons’ (“BOP”) website, federal prison camps are minimum-

                                       2
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20    PageID.4925    Page 3 of 16




 security facilities with dormitory housing, a relatively low staff-to-inmate

 ratio, and limited or no perimeter fencing. They are work- and program-

 oriented and often provide inmate labor to adjacent BOP institutions and to

 off-site work programs.

       Sain appears to have been a model prisoner. While incarcerated, he

 has completed 2,678 hours of educational and vocational programs,

 received his GED, and has no record of any major disciplinary incidents.

 To accomplish a prison transfer in 2017, the BOP gave Sain a short

 furlough and allowed him to self-report to his new facility.

       In support of his motion, Sain submitted recommendation letters from

 two officers at USP Atlanta – Officer M. Garry, the Maintenance Foreman;

 and Officer G. Robinson, the Food Service Supervisor. The letter from M.

 Garry states:

       I have worked at U.S.P. Atlanta … for approximately 20 years
       and have supervised thousands of inmates on various work
       details. During my 20 years, I’ve developed a unique skillset
       that helps me better determine which inmates are more likely to
       have success upon exiting the prison system. Mr. Cordell Sain
       fits that category exceptionally well. [He] has continuously
       displayed an eagerness to work and never once has
       complained about any task assigned to him. He’s never been
       one to shy away from takin on new tasks outside his comfort
       zone, whereas he’s developed into an indispensable worker on
       my construction detail. His personality . . . is very noteworthy.
       There’s no doubt in my professional opinion that Mr. Cordell
       Sain has been rehabilitated and would be an asset to any
       organization that hired him.
                                        3
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4926   Page 4 of 16




 [ECF No. 398-2, PageID.4894]. In the second letter, Officer G. Robinson

 states:

       [Mr. Sain] has displayed a very positive attitude and
       possess[es] no threat to others. Mr. Sain started off at a
       medium high security facility [p]rison. Mr. Sain ha[d] good
       conduct as he worked his way to a low security prison. Mr. Sain
       has continued good conduct and has worked his way down to
       an out custody Prison Camp in Atlanta. . . [He] has taken
       multiple hours of programs to prepare himself for society when
       he is released. . . . Mr. Sain has great leadership skill[s] and
       has a great sense of humor and great personality. Mr. Sain
       mentor’s the younger offenders and always show[s] respect in
       the upmost manner to Staff and his Peers. . . . I believe Sain
       will be successful in life upon his release, because all he talks
       about is his future and family.

 [ECF No. 398-2, PageID.4895]. Sain also submitted a memo from the

 Bureau of Prisons (“BOP”) which indicates that Sain presents a “low” risk of

 recidivism.

       While Sain has been a model prisoner, he does have a history of

 criminal offenses. As the government points out, Sain was convicted of

 possession of brass knuckles in 1990, aggravated assault in 1994 and

 1995, delivery of less than 50 grams of cocaine in 1999, and assault with

 intent to do great bodily harm later in 1999. Additionally, while on bond

 awaiting trial in this case, Sain was found with marijuana and a gun. He

 was charged and ultimately convicted in a separate federal case with

 possession with intent to distribute marijuana and felon in possession of a
                                       4
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4927   Page 5 of 16




 firearm. The Court ordered Sain’s sentence in this case to run concurrent

 with his sentence in the other federal case. Sain has already completed his

 sentence for the marijuana and gun charge.

       On August 10, 2020, Sain filed a pro se motion for compassionate

 release. Sain requests that the Court grant his motion and re-sentence him

 to a sentence of time served. Sain proposes to live with his mother and

 stepfather at their home in Detroit while on supervised release. Sain says

 they live alone in a three-level, four-bedroom home with plenty of room for

 social distancing. Sain says his mother can pick him up from USP Atlanta

 within 24 hours of the Court entering an order for his release. Sain’s

 mother and stepfather are supportive of his release and welcome him into

 their home, and Sain has located suitable employment at P.D. Uniform

 Store in Eastpointe.

       After Sain filed his motion, the Court appointed him counsel. The

 government responded to Sain’s motion, and Sain’s counsel filed a reply

 brief and a supplemental addendum setting forth Sain’s achievements

 while in prison. It troubles the Court that Sain’s appointed counsel, Ms.

 Nicole Smith, was unable to reach Sain at USP Atlanta to assist her in the

 preparation of motion papers until after she filed her reply brief. Ms. Smith




                                       5
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20     PageID.4928    Page 6 of 16




 reports that no one answered the phone and the main number

 disconnected before she could record a message.

 III.   DISCUSSION

        The compassionate release statute allows the Court to modify a

 defendant’s term of imprisonment if: (1) he fully exhausts all administrative

 remedies; (2) he shows both “extraordinary and compelling reasons

 warrant such a reduction [or release]” and that the reduction or release is

 consistent with” the Sentencing Commission’s policy statements; (3) he is

 not a danger to any other person or the community; and (4) the factors in

 18 U.S.C. § 3553(a) support the reduction or release to the extent they are

 applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); United States Sentencing

 Guidelines Manual (“USSG”) § 1B1.13 cmt. n.1; United States v. Austin,

 No. 15-20609, 2020 WL 2507622, at *1 (E.D. Mich. May 15, 2020).

        A.   Sain Exhausted Administrative Remedies

        A defendant wishing to file a compassionate release motion must first

 satisfy the exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A). See

 United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020) (“[A] prisoner

 may take his claim to court only by moving for it on his own behalf. To do

 that, he must ‘fully exhaust[ ] all administrative rights to appeal’ with the




                                         6
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20    PageID.4929   Page 7 of 16




 prison or wait 30 days after his first request to the prison.” (quoting 18

 U.S.C. § 3582(c)(1)(A))).

       The government says Sain did not satisfy § 3582(c)(1)(A)’s

 mandatory exhaustion requirement. The government acknowledges that

 Sain submitted a compassionate release request to the warden of his

 facility on June 4, 2020. However, it says the request was returned to Sain

 as incomplete, and he “failed to pursue the next administrative step which

 would have been to file an administrative appeal.”

       The Court disagrees with the government and finds that Sain satisfied

 the mandatory exhaustion requirement under § 3582(c)(1)(A). Before a

 defendant can file a compassionate release motion, he must either “‘fully

 exhaust[ ] all administrative rights to appeal’ with the prison or wait 30 days

 after his first request to the prison.” Alam, 960 F.3d 831, 833-34 (emphasis

 added) (quoting 18 U.S.C. § 3582(c)(1)(A)). While Sain did not fully

 exhaust all administrative rights to appeal with the prison, he did wait 30

 days after he sent his request to the prison before filing his motion.

       Thus, Sain satisfied § 3582(c)(1)(A)’s exhaustion requirement, and

 his motion is properly before the Court.

       Additionally, although the parties do not discuss it and it is not

 relevant to the outcome, Sain’s compassionate release request to the

                                        7
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4930   Page 8 of 16




 warden was not incomplete. The warden’s response to Sain says Sain

 failed to indicate a proper category for compassionate release and that

 COVID-19 was not a proper “extraordinary and compelling circumstances”

 category. However, in addition to mentioning COVID-19 in his request,

 Sain listed his medical conditions as extraordinary and compelling

 circumstances and raised how his conditions placed him at higher risk for

 severe illness from COVID-19.

       B.    Extraordinary and Compelling Reasons Exist

       Section 1B1.13 of the Sentencing Guidelines is the “applicable policy

 statement” with which the Court must comply when considering a request

 for compassionate release. Section 1B1.13 explains that a defendant must

 “not [be] a danger to the safety of any other person or to the community”

 under 18 U.S.C. § 3142(g) and must fit within at least one of the following

 four categories of “extraordinary and compelling reasons”: (1) the

 defendant’s medical condition; (2) the defendant’s age; (3) the defendant’s

 family circumstances; and (4) other reasons as determined by the BOP.

 USSG § 1B1.13 cmt. n.1; Austin, 2020 WL 2507622, at *1.

       Sain says extraordinary and compelling reasons exist for his release

 because he is at significant risk of contracting and developing severe




                                       8
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20      PageID.4931   Page 9 of 16




 complications from COVID-19 due to his underlying medical conditions and

 the heightened risk the pandemic poses to prisoners.

       The government acknowledges that Sain’s chronic kidney disease

 (stage 3) places him at a higher risk of severe illness from COVID-19 and

 that his asthma may place him at a higher risk of severe illness from

 COVID-19. Based on this, the government concedes that Sain’s medical

 conditions satisfy the initial eligibility criteria for compassionate release

 under USSG § 1B1.13 cmt. n.1 – i.e., Sain’s medical conditions constitute

 an extraordinary and compelling reason for release.

       Nevertheless, the government says that “[a]lthough the average

 person might have a higher risk of contracting or developing complications

 from COVID-19 in prison than if released,” considering “Sain’s repeated

 history of failing to comply with court orders, it seems that he would be

 unable or unlikely to abide by release restrictions and is thus more likely

 than most people to expose himself and innocent people to COVID-19.”

 [ECF No. 393, PageID.4769-70 (emphasis omitted)].

       The Court acknowledges Sain’s past failures to comply with bond and

 probation conditions. However, those instances occurred more than 13

 years ago, when Sain was relatively young. Sain appears to have matured

 in prison; he has completed numerous educational and vocational

                                         9
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4932    Page 10 of 16




  programs, received his high school diploma, and has been a model

  prisoner – working his way from a medium-security facility to a minimum-

  security prison camp. Sain also was given furlough and allowed to self-

  report for a prison transfer in 2017 without issue. The Court believes that

  Sain will comply with social distancing guidelines to minimize the risk of

  contracting and/or spreading COVID-19.

        Sain demonstrates extraordinary and compelling reasons exist for his

  release under USSG § 1B1.13(1)(A) & cmt. n.1(A).

        C.    Sain is Not a Danger to the Community

        As set forth above, the Sentencing Guidelines limit the availability of

  compassionate release under § 1B1.13 to non-dangerous defendants.

  USSG § 1B1.13 cmt. n.1; Austin, 2020 WL 2507622, at *1. An evaluation

  of dangerousness in this context requires a comprehensive view of

  community safety – “a broader construction than the mere danger of

  physical violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir.

  1989).

        The government says Sain’s offense and criminal history make him a

  danger to the community because he is a violent, career criminal who has

  been convicted of a gun offense and multiple drug and assault offenses.




                                        10
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20     PageID.4933   Page 11 of 16




        The Court finds that Sain is not a danger to the community. While

  Sain has a history of criminal offenses, he committed all but the one in this

  case and the other marijuana and gun charge in 1999 or earlier, when he

  was 25 years or younger. Neither federal case from 2007 involved

  violence, and although “drug trafficking is a serious offense that, in itself

  poses a danger to the community,” United States v. Stone, 608 F.3d 939,

  947 n.6 (6th Cir. 2010), “drug dealers do not necessarily pose [an]

  immediate risk of serious violence” in all circumstances, see id.

        Sain has not committed a violent offense for nearly 22 years, and he

  has been a model prisoner who – according to Officers Garry and

  Robinson – “has been rehabilitated,” “is likely to have success upon exiting

  the prison system,” “show[s] respect … to [prison] Staff and his Peers,” and

  is “no[t a] threat to others.” [ECF No. 398-2, PageID.4894-95].

        The BOP also appears to believe that Sain is not a danger to others:

  it classifies him as a minimum-security threat by placing him in a prison

  camp with limited or no perimeter fencing; it granted him furlough to self-

  report to his new facility in 2017; and the BOP indicated that Sain presents

  a low risk of recidivism.




                                         11
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4934   Page 12 of 16




        Additionally, Sain offers a release plan that should help him re-enter

  society productively; he plans to live with his parents and has already

  secured gainful employment.

        The government asks the Court to view Sain in the same light as if it

  was 2007. But Sain has not been in a time bubble for nearly 13 years, and

  Pepper v. United States, 562 U.S. 476, 490-93 (2011), allows the Court to

  consider post-sentencing rehabilitation efforts in re-sentencing.

        Things have changed, and Sain appears to have taken advantage of

  the vocational and educational programs available in prison to help him

  rehabilitate.

        The Court finds that Sain is not a danger to the safety of any person

  or the community.

        D.    The § 3553(a) Sentencing Factors Do Not Make Release
              Inappropriate

        The final issue is whether the § 3553(a) factors weigh against

  granting Sain a compassionate release. See United States v. Kincaid, 802

  Fed. Appx. 187, 188 (6th Cir. 2020).

        The government says they do. It says the nature and circumstances

  of the offense were incredibly dangerous because they involved unloading

  a ton of marijuana from a secret compartment in a semi-trailer, and

  because one of Sain’s co-conspirators carried a loaded gun. The
                                         12
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20    PageID.4935      Page 13 of 16




  government says Sain’s continued incarceration is necessary to reflect the

  seriousness of the offense, to promote respect for the law, to provide just

  punishment for a serious offense by a career offender, to deter others from

  committing such offenses, and to protect the public from further crimes by

  Sain.

          The Court has already addressed the need to protect the public from

  Sain. Given Sain’s clean prison disciplinary record, “incarceration is

  unnecessary ‘to protect the public from further crimes of the defendant.’”

  See United States v. Brown, -–– F.Supp.3d at ––-, 2020 WL 2091802, at

  *10 (S.D. Iowa Apr. 29, 2020) (quoting § 3553(a)(2)(C)).

          The Court agrees that the nature and circumstances of Sain’s offense

  are serious, and that the need for the sentence to reflect the seriousness of

  the offense, promote respect for the law, provide just punishment, and

  afford adequate deterrence are important. However, Sain has already

  served approximately 13 years in prison – a substantial punishment that

  accounts for each of these important factors. Using Sain’s projected

  release date, this amounts to over 73 percent of his sentence. This term of

  imprisonment is longer than most, if not all, of his co-conspirator’s

  sentences.




                                        13
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20      PageID.4936    Page 14 of 16




        Moreover, “[i]ncarceration . . . is not the only kind of sentence

  available.” Brown, 2020 WL 2091802, at *10 (citation and internal

  quotation marks omitted). To the contrary, “[n]oncustodial sentences also

  curtail prized liberty interests and the Defendant always faces the harsh

  consequences that wait if he violates the conditions attached to such a

  sentence.” Id. (citation and internal quotation marks omitted).

        Finally, given Sain’s “extensive use of prison programming, the only

  thing left ‘to provide the defendant with needed education or vocational

  training’ is to pursue an actual vocation.” Brown, 2020 WL 2091802, at *10

  (citing U.S.C. § 3553(a)(2)(D)). While in prison, Sain achieved his high

  school diploma, completed numerous vocational and educational

  programs, has consistently “displayed an eagerness to work,” “developed

  into an indispensable worker” on several different work details, and

  “mentor[ed] the younger offenders.” He furnishes certificates bestowed on

  him in recognition of accelerated reading, craft skills, typing, artistic talent,

  courses in real estate and the stock market, parenting skills, conflict

  resolution, attendance at job fairs, and completion of violence prevention,

  relapse, drug education, anger management, and leadership courses.

        Other courts have considered similar accomplishments by an inmate

  sufficient to establish his or her rehabilitation in favor of a sentence

                                          14
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20     PageID.4937    Page 15 of 16




  reduction. See United States v. Redd, 444 F. Supp. 3d 717, 729 (E.D. Va.

  2020) (finding sentence reduction proper where inmate “demonstrated a

  commitment to self-improvement, devoting hundreds of hours to vocational

  programs, assisting others in their rehabilitative efforts, exhibiting solid

  work habits, caring for mental health inmates, and in the process exceeding

  his supervisor's expectations across most, if not all, areas of work”); United

  States v. Parker, No. 98-CR-00749, 2020 WL 2572525, at *11 (C.D. Cal.

  May 21, 2020) (collecting cases).

        The overarching § 3553 consideration is that in the end, the Court is

  to impose a sentence that is sufficient but not greater than necessary to

  accomplish the goals of sentencing. Kimbrough v. United States, 552 U.S.

  85, 101 (2007). Considering all of the above – and taking particular note of

  the glowing recommendation letters submitted by two prisoner officers –

  the Court finds that the § 3553 factors weigh in favor of Sain’s release.

  IV.   CONCLUSION

        For the reasons above, the Court GRANTS Sain’s motion for

  compassionate release.

        Under 18 U.S.C. § 3582(c)(1), the Court “may reduce [Sain’s] term of

  imprisonment (and may impose a term of probation or supervised release




                                         15
Case 2:07-cr-20309-VAR-RSW ECF No. 399 filed 10/06/20   PageID.4938   Page 16 of 16




  with or without conditions that does not exceed the unserved portion of the

  original term of imprisonment).” 18 U.S.C. § 3582(c)(1)(A).

        The Court REDUCES Sain’s term of imprisonment to TIME SERVED.

        The Court VACATES the prior term of supervised release imposed.

  The Court will enter an Amended Judgment with the new term, and

  relevant conditions, of supervised release.

        The government says the Court should stay its order pending any

  appeal by the government and it should require that Sain be subjected to a

  14-day quarantine before release. The Court declines to stay this Order

  and declines to require that Sain quarantine for 14 days before release.

  However, once Sain arrives at his mother’s home, he must quarantine

  there for 14 days.

        IT IS ORDERED.
                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge
  Dated: October 6, 2020




                                       16
